Name: Regulation (EEC) No 2837/72 of the Council of 19 December 1972 on the safeguard measures provided for in the Agreement between the European Economic Community and the Republic of Austria
 Type: Regulation
 Subject Matter: Europe;  economic policy;  international affairs;  trade;  European construction;  international trade
 Date Published: nan

 96 Official Journal of the European Communities REGULATION (EEC) No 2837/72 OF THE COUNCIL of 19 December 1972 on the safeguard measures provided for in the Agreement between the European Economic Community and the Republic of Austria THE COUNCIL OF THE EUROPEAN COMMUNITIES, Where necessary it shall propose the adoption of safeguard measures to the Council, which shall act in accordance with the procedure laid down in Article 113 of the Treaty . 2 . In the case of a practice that may cause safe ­ guard measures to be applied to the Community on the basis of Article 23 of the Agreement, the Com ­ mission , after examining the case, shall decide whether the practice is compatible with the principles set out in the Agreement. Where necessary, it shall formulate appropriate recommendations . Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 , thereof, Having regard to the proposal from the Commission, Whereas an agreement between the European Eco ­ nomic Community and the Republic of Austria was signed in Brussels on 22 July 1972 ; Whereas, for the purposes of implementing the safe ­ guard clauses provided for in the Treaty establishing the European Economic Community, the procedures to be followed are laid down by the Treaty itself; Whereas, on the other hand, the detailed rules for implementing the safeguard clauses and precautionary measures provided for in Articles 22 to 27 of the Agreement remain to be laid down, Article 3 In the case of a practice that may justify application by the Community of the measures provided for in Article 25 of the Agreement, the procedures estab ­ lished by Regulation (EEC) No 459/68 ( J ) shall be applicable . HAS ADOPTED THIS REGULATION : Article 4 Article 1 The Council may, in accordance with the procedure provided for in Article 113 of the Treaty, decide to refer to the Joint Committee established by the Agreement between the European Economic Com ­ munity and the Republic of Austria  hereinafter referred to as the "Agreement"  for the purpose of taking the measures provided for in Articles 22 , 24 and 26 of the Agreement. Where necessary, the Coun ­ cil shall adopt these measures in accordance with the same procedure . The Commission may submit the necessary proposals to this end on its own initiative or at the request of a Member State . 1 . Where exceptional circumstances require im ­ mediate action in the situations referred to in Articles 24 and 26 of the Agreement or in the case of export aids that have a direct and immediate effect on trade, the precautionary measures provided for in Article 27 (3 ) ( d) of the Agreement may be adopted as follows . 2 . The Commission may, on its own initiative or at the request of a Member State, submit the neces ­ sary proposals, upon which the Council shall decide in accordance with the procedure laid down in Article 113 of the Treaty. 3 . The Member State concerned may, except in the case of export aids having a direct and immediate effect on trade, introduce quantitative restrictions on imports . It shall immediately notify the other Member States and the Commission of these measures . The Commission shall decide by an emergency procedure and within a maximum period of three Article 2 1 . In the case of a practice that may justify ap ­ plication by the Community of the measures prpvided for in Article 23 of the Agreement, the Commission, after examining the case on its own initiative or at the request of a Member State, shall decide whether such practice is compatible with the Agreement. (*) OJ No L 93 , 17. 4 . 1968 , p . 1 . Official Journal of the European Communities 97 These consultations shall take place within an advisory committee composed of representatives of each Member State and presided over by a represen ­ tative of the Commission . The committee shall meet when convened by its chairman . The latter shall forward to the Member States , within the shortest possible time, any appro ­ priate information . Article 5 The provisions of this Regulation shall not affect implementation of the safeguard clauses provided for in the Treaty, in particular in Articles 108 and 109 thereof, in accordance with the procedures therein provided for. working days in the case of Article 24, and five working days in the case of Article 26, of the notification referred to in the first subparagraph, whether the measures are to be retained, modified or abolished . All the Member States shall be notified of the Com ­ mission's Decision, which shall be immediately enforceable. Any Member State may refer the Commission's Decision to the Council within a maximum period of five working days in the case of Article 24, and ten working days in the case of Article 26, of notifi ­ cation of the Decision . The Council shall meet forthwith . It may by a qualified majority amend or rescind the Decision taken by the Commission . If the Member State which took measures in pursuance of this paragraph refers the matter to the Council , the Decision of the Commission shall be suspended . The suspension shall end, in the case of Article 24, fifteen days and, in the case of Article 26, thirty days after the matter has been referred to the Council if the latter has not yet amended or rescinded the Decision of the Commission . For the purpose of implementing this paragraph, priority must be given in the selection of measures to those which least disturb the functioning of the common market. Before taking its decision concerning the measures taken in implementation of this paragraph by the Member State concerned, the Commission shall hold consultations . Article 6 Notification to the Joint Committee by the Com ­ munity as required by Article 27 (2) of the Agree ­ ment shall be the responsibility of the Commission. Article 7 Before 31 December 1974, the Council, acting by a qualified majority on a proposal from the Com ­ mission, shall decide upon such amendments to be made to this Regulation, in particular to Article 4 (3 ) thereof which may in the light of experience prove necessary in order to avoid the wish of compro ­ mising the unity of the common market. This Regu_ation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 December 1972 . For the Council The President T. WESTERTERP